t c memo united_states tax_court richard john florance jr petitioner v commissioner of internal revenue respondent docket no filed date richard john florance jr pro_se adam l flick for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and motion to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background by notice_of_deficiency respondent determined a deficiency of dollar_figure and additions to tax of dollar_figure and dollar_figure pursuant to sec_6651 and sec_6654 respectively in petitioner’s federal_income_tax on date petitioner invoked the jurisdiction of this court by filing an improper petition on date the court ordered petitioner to file a proper amended petition on or before date on date petitioner filed a status report acknowledging receipt of the court’s date order and stating that the case could be resolved without an amended petition once regional or district_counsel was assigned on date petitioner filed an amended petition petitioner requested that this case be conducted under the small_tax_case procedure in the amended petition petitioner noted that in the notice_of_deficiency respondent made an adjustment for dollar_figure in wages he admitted he received in but failed to include an additional dollar_figure in wages petitioner received during on date petitioner filed a motion for judgment on the pleadings petitioner characterized the primary issue in his case as whether he was a taxpayer and asserted that he had challenged this issue the motion for judgment on the pleadings also contained other frivolous and groundless statements contentions and arguments on date the court denied petitioner’s motion for judgment on the pleadings by notice dated date the court set this case for trial at the court’s dallas texas session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you on date petitioner filed a motion for continuance on date the court denied petitioner’s motion for continuance the court also ordered that petitioner’s request for admissions be returned to petitioner unfiled and that petitioner and respondent meet as soon as practical for purposes of informal_discovery and to complete a stipulation of facts as required by rule march order in the march order we stated respondent further objects that petitioner’s request document ‘requests respondent to admit to matters that are irrelevant conclusions of law frivolous arguments and not properly discoverable ’ we do not disagree on date petitioner filed a motion to remove the small_tax_case designation and another document the court filed as petitioner’s pretrial memorandum the pretrial memorandum contained frivolous and groundless statements contentions and arguments on date the court granted petitioner’s motion to remove the small_tax_case designation and ordered respondent to file an answer to the amended petition on or before date on date petitioner filed a notice of nonacquiescence to the march order and a motion for continuance on date the court denied petitioner’s motion for continuance on date respondent filed an answer in the answer respondent affirmatively alleged that he received a proposed set of stipulations from petitioner petitioner attached a form_w-2 wage and tax statement for from enterprise network systems inc listing petitioner’s name and address and dollar_figure in wages paid to petitioner the form_w-2 has a typographical error in which the numerals in petitioner’s social_security_number have been transposed on the basis of petitioner’s admission of receipt of this income in his amended petition and the form_w-2 respondent proposed an increased deficiency for petitioner for and the total deficiency for is dollar_figure additionally upon the basis of the additional unreported income from enterprise network sys inc not contained in the notice_of_deficiency respondent also asserted that the total additions to tax pursuant to sec_6651 and sec_6654 are dollar_figure and dollar_figure respectively that same day petitioner filed a motion to shift the burden_of_proof to respondent pursuant to sec_7491 and a motion for interlocutory review of the march order on date petitioner filed a notice of refusal to stipulate on date the court denied petitioner’s motion for interlocutory review in order to give petitioner time to file a reply to the answer the court also ordered this case stricken from the court’s dallas texas session beginning date and continued it generally on date petitioner filed a motion for stay an objection regarding the docket sheet a second motion for judgment on the pleadings and a motion for interlocutory appeal in the objection petitioner objected to the capitalization of certain letters of his name and to the address listing petitioner as a resident of a state via the identifier of ‘tx ’ petitioner claimed he was not a resident of that state in his objection regarding the docket sheet beneath his signature petitioner listed his address as vassar drive richardson texas this is the same address that petitioner had listed in his imperfect petition in the motion for interlocutory review petitioner requested interlocutory review of all the orders of the court and stated this notice intends also to cover prospectively any such order as it becomes a decision of the tax_court on date the court denied petitioner’s motion for stay motion for judgment on the pleadings and motion for interlocutory appeal on date the court notified respondent that petitioner had filed on date a motion to shift the burden_of_proof and that if there was an objection a notice of objection had to be filed on or before date on date respondent filed an objection to petitioner’s motion to shift the burden_of_proof and pursuant to rule filed a motion for entry of order that undenied allegations in the answer to the amended petition be deemed admitted on date the court denied petitioner’s motion to shift the burden_of_proof the court also notified petitioner that respondent had filed on date a motion for an order that the specified affirmative allegations in the answer be deemed admitted that if petitioner filed a reply as required by rule on or before date respondent’s motion would be denied and that if petitioner did not file a reply the court would grant respondent’s motion and deem admitted for purposes of this case the affirmative allegations in the answer on date petitioner filed a reply in the reply petitioner admitted respondent received a proposed set of stipulations from petitioner petitioner attached the form_w-2 for from enterprise network sys inc listing petitioner’s name and address and petitioner admitted that the form_w-2 has a typographical error in which the numerals in petitioner’s social_security_number have been transposed petitioner denied that a deficiency exists or that any additions to tax are justified on date the court denied respondent’s motion for entry of order that undenied allegations in the answer to the amended petition be deemed admitted by notice dated date the court set this case for trial at the court’s dallas texas session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you attached to this notice was the court’s standing_pretrial_order on date the court lodged respondent’s objection to petitioner’s request for admissions respondent attached a copy of petitioner’s request for admissions to his objection on date pursuant to rule the court ordered petitioner to file his request for admissions petitioner failed to do so on date petitioner filed a status report the status report alleged criminal conduct by the court and contained disrespectful and vulgar statements directed to the court petitioner failed to appear at the call or recall of his case on date respondent filed a motion for summary_judgment and a motion to impose a penalty under sec_6673 petitioner filed no response to either motion discussion a motion for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we note that petitioner’s requests included ‘taxpayer’ means fiduciary ‘united states’ is a federal_corporation and ‘united states of america’ is another federal_corporation we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law deficiency determined in the notice_of_deficiency petitioner did not appear at trial we previously ruled that the burden_of_proof did not shift to respondent pursuant to sec_7491 petitioner bears the burden_of_proof for the deficiency determined in the notice_of_deficiency see rule a petitioner failed to produce any evidence to rebut the deficiency determined by respondent in the notice_of_deficiency accordingly we sustain respondent’s deficiency determination contained in the notice_of_deficiency increased deficiency respondent bears the burden_of_proof on the increased deficiency see id the increased deficiency derives from dollar_figure in wages paid to petitioner by enterprise network sys inc this amount is income to petitioner see sec_61 petitioner as early as the amended petition admitted receiving this income and provided respondent a document to support this admission petitioner further admitted that this amount was not included in the notice_of_deficiency we note that in the alternative we could have dismissed this portion of the case pursuant to rule b cf white v commissioner tcmemo_1997_459 accordingly we conclude that petitioner is liable for the increased deficiency additions to tax a burden of production sec_7491 sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite b sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect respondent submitted a certified transcript of petitioner’s account for the certified transcript states that petitioner did not file a return for accordingly respondent has met his burden of production for the sec_6651 addition_to_tax for petitioner has not established that his failure to timely file for was due to reasonable_cause see higbee v commissioner supra pincite accordingly petitioner is liable for the sec_6651 addition_to_tax for c sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax respondent submitted petitioner’s form_w-2 for from enterprise network sys inc and a certified transcript of petitioner’s account for the forms indicate that petitioner did not have any federal_income_tax withheld and did not make any estimated income_tax payments for we conclude that respondent has satisfied his burden of production regarding this issue thus petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect see rule a 290_us_111 see higbee v commissioner supra pincite we find that petitioner had no income_tax withheld and paid no estimated income taxes for and that no exception pursuant to sec_6654 applies we hold that petitioner is liable for the addition_to_tax pursuant to sec_6654 sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner filed numerous frivolous documents and motions with the court petitioner has advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we will not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing an appropriate order and decision will be entered
